EXHIBIT 10.2


EXECUTION COPY





AMENDMENT


Dated as of March 31, 2014




To the Lenders party to the Credit Agreement
and the Administrative Agent referred to below




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of June 17, 2011 and as
amended as of October 3, 2011, May 8, 2012, May 8, 2013 and October 31, 2013
(the “Credit Agreement”), among FirstEnergy Solutions Corp. and Allegheny Energy
Supply Company, LLC, as the Borrowers, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders thereunder, the fronting banks party
thereto, the swing line lenders party thereto and the Lenders party thereto.
This amendment of the Credit Agreement is hereinafter referred to as this
“Amendment”, and the Credit Agreement, as amended by this Amendment, is referred
to as the “Amended Credit Agreement”. Capitalized terms used herein and not
otherwise defined herein have the meanings given such terms in the Credit
Agreement.
Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent set forth in Section 4 below, the
Credit Agreement is amended as follows:
(a)Section 1.01 is amended to add the following terms in their appropriate
alphabetical order:
“‘Anti-Corruption Laws’ means all laws, rules, and regulations of any
jurisdiction applicable to the Covered Entities or their respective activities
from time to time concerning or relating to terrorism, money-laundering, bribery
or corruption, including, without limitation, (i) the United States Foreign
Corrupt Practices Act of 1977, as amended from time to time, and the applicable
regulations thereunder, and (ii) the United Kingdom’s Anti-Bribery Act 2010, as
amended from time to time.”
“‘Covered Entity’ means, with respect to any Borrower (i) such Borrower and each
of its Subsidiaries and (ii) each Person that, directly or indirectly, is in
control of a Person described in clause (i) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.”

1122569268.10

--------------------------------------------------------------------------------

2



“‘Non-Approving Lender’ means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Majority Lenders.”
“‘OFAC’ means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.”
“‘Reportable Compliance Event’ means that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Corruption Law or any predicate crime to any Anti-Corruption Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Corruption Law.”
“‘Sanctioned Country’ means, at any time, a country or territory which is the
subject or target of any Sanctions.”
“‘Sanctioned Person’ means (a) any Person named on the list of Specially
Designated Nationals maintained by OFAC, or any other Sanctions-related list of
designated Persons maintained by the U.S. Department of State, the U.S.
Department of Commerce, the U.S. Department of the Treasury or any other U.S.
Governmental Authority, or maintained by the United Nations Security Council,
the European Union or any member state thereof, as may be amended, supplemented
or substituted from time to time, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such
Person. For purposes of the foregoing clause (c), ‘control’ shall have the
meaning ascribed to such term in the definition of ‘Covered Entity’.”
“‘Sanctions’ means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.”
“‘United States’ and ‘U.S.’ each means the United States of America.”
(b)Section 1.01 is amended by to delete the term “Reference Banks” in its
entirety.
(c)The term “Amendment Effective Date” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Amendment Effective Date’ means March 31, 2014.”
(d)The term “Applicable Margin” set forth in Section 1.01 is amended to replace
both occurrences of the text “the Amendment Effective Date” with the text “May
8, 2012”.
(e)The term “Consolidated Debt” set forth in Section 1.01 is amended to replace
the text “Termination Date” appearing in the proviso therein with the text
“latest Termination Date”.




--------------------------------------------------------------------------------

3



(f)The term “Disclosure Documents” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Disclosure Documents’ means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2013 and Current Reports on Form 8-K filed in 2014 prior to
the Amendment Effective Date and (ii) with respect to (A) FES, such Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2013 and Current
Reports on Form 8-K filed in 2014 prior to the Amendment Effective Date, and (B)
AESC, such Borrower’s unaudited consolidated balance sheets as of December 31,
2013, and the related unaudited consolidated statements of income, retained
earnings and cash flows for the fiscal year then ended, with, in each case, any
accompanying notes, all prepared in accordance with GAAP, copies of which have
been furnished to each Lender, each Swing Line Lender and each Fronting Bank.”
(g)The term “Eurodollar Rate” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Eurodollar Rate’ means, for the Interest Period for any Eurodollar Rate
Advance made in connection with any Borrowing, the rate of interest per annum
(rounded upward to the nearest 1/32 of 1%) as calculated by ICE Benchmark
Administration Limited (or any other person which takes over the administration
of that rate) and obtained through a nationally recognized service such as the
Dow Jones Market Service (Telerate), Reuters or other such service then being
used by the Administrative Agent to ascertain such rates of interest (in each
case, the “Service”) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period for a period equal to such Interest Period.”
(h)The term “Fee Letters” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Fee Letters’ means (i) the letter agreement, dated as of April 27, 2011, among
the Borrowers and JPMCB, (ii) the letter agreement, dated as of April 27, 2011,
among the Borrowers, JPMCB, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A., Barclays Bank PLC, The Royal
Bank of Scotland plc and RBS Securities Inc., (iii) the letter agreement, dated
as of May 2, 2011, among the Borrowers, Citigroup Global Markets Inc., KeyBank
National Association, The Bank of Nova Scotia, Union Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC, and (iv) the letter agreement, dated as of April 10,
2012, among the Borrowers, FE, certain Affiliates of FE, RBS, J.P. Morgan
Securities LLC, JPMorgan Chase Bank, N.A. and RBS Securities Inc., (v) the
letter agreement, dated as of May 8, 2013, among the Borrowers, FE, certain
Affiliates of FE, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., RBS and
RBS Securities Inc., (vi) the letter agreement, dated as of March 4, 2014, among
the Borrowers, FE, certain Affiliates of FE, J.P. Morgan Securities LLC,
JPMorgan Chase Bank, N.A., RBS and RBS Securities Inc. and (vii) the letter
agreement, dated as of March 4, 2014, among the Borrowers, FE, certain
Affiliates of FE, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., RBS and
RBS Securities Inc. (the letter agreements described in clauses (vi) and (vii),
collectively,




--------------------------------------------------------------------------------

4



the “2014 Amendment Fee Letters”), in each case, as amended, modified or
supplemented from time to time.”
(i)The term “Junior Subordinated Deferred Interest Debt Obligations” set forth
in Section 1.01 is amended to replace the text “Termination Date” appearing in
clause (i) thereof with the text “latest Termination Date”.
(j)The term “Majority Lenders” set forth in Section 1.01 is amended to replace
both occurrences of the text “Termination Date” with the text “latest
Termination Date”.
(k)The term “Termination Date” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Termination Date’ means, as to any Lender, the date set forth opposite such
Lender’s name on Schedule VIII hereto, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.”
(l)The term “Trust Preferred Securities” set forth in Section 1.01 is amended to
replace the text “Termination Date” appearing in clause (v) thereof with the
text “latest Termination Date”.
(m)Section 2.01 is amended to replace the text “Termination Date” appearing in
the first sentence therein with the text “Termination Date applicable to such
Lender”.
(n)Section 2.03(a) is amended to replace the text “Termination Date” appearing
in the first sentence therein with the text “Termination Date applicable to such
Swing Line Lender”.
(o)Section 2.04(a) is amended to (i) replace the text “Termination Date”
appearing in the first sentence therein with the text “Termination Date
applicable to such Fronting Bank” and (ii) replace the text “latest Termination
Date” appearing in the second sentence therein with the text “then-scheduled
Termination Date applicable to the Fronting Bank issuing such Letter of Credit”.
(p)Section 2.05(a) is amended to (i) replace the text “the date that is one day
prior to the Amendment Effective Date” appearing in clause (i) of the first
sentence therein with the text “May 7, 2012” and (ii) replace the text “the
Amendment Effective Date” appearing in clause (ii) of the first sentence therein
with the text “May 8, 2012”.
(q)Section 2.06(b) is amended to replace the text “On any date on or prior to
the Termination Date” with the text “On any date prior to the latest Termination
Date”.
(r)Section 2.08(a) is amended to replace the text “Termination Date” with the
text “Termination Date applicable to such Lender”.
(s)Section 2.08(b) is amended to replace the text “Termination Date” with the
text “Termination Date applicable to such Lender”.
(t)Section 4.01(g) is amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------

5



“Financial Statements; Material Adverse Change. The consolidated balance sheets
of such Borrower and its Subsidiaries, as at December 31, 2013, in the case of
FES, and December 31, 2012, in the case of AESC, and, in each case, the related
consolidated statements of income, retained earnings and cash flows of such
Borrower and its Subsidiaries, certified by PricewaterhouseCoopers LLP,
independent public accountants, copies of which have been furnished to each
Lender, each Swing Line Lender and each Fronting Bank, in all cases as amended
and restated to the date hereof, present fairly in all material respects the
consolidated financial position of such Borrower and its Subsidiaries as at the
indicated dates and the consolidated results of the operations of such Borrower
and its Subsidiaries for the periods ended on the indicated dates, all in
accordance with GAAP consistently applied. Except as disclosed in such
Borrower’s Disclosure Documents, there has been no change, event or occurrence
since December 31, 2013, in the case of FES, and December 31, 2012, in the case
of AESC, that has had a Material Adverse Effect with respect to such
Borrower.”    
(u)Section 4.01 is amended to add the following subsection (n) immediately after
subsection (m):
“(n)     Anti-Corruption Laws and Sanctions. Such Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance with Anti-Corruption Laws and Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities. The Covered Entities are in compliance in all
material respects with (i) the Trading with the Enemy Act, as amended, and each
of the regulations promulgated by OFAC (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Patriot Act. The Covered Entities and their respective officers and
employees and, to the knowledge of such Borrower, the Covered Entities’
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Covered Entities or any of their
respective directors, officers or employees or, to the knowledge of such
Borrower, any agent of the Covered Entities (i) is a Sanctioned Person, (ii) has
assets located in Sanctioned Countries in violation of applicable Sanctions,
(iii) does business in or with, or derives its operating income from investments
in, or transactions with, Sanctioned Persons or (iv) does unauthorized business
in or with, or derives its operating income from unauthorized investments in, or
transactions with, Sanctioned Countries. No Borrowing or use of proceeds thereof
will violate Anti-Corruption Laws or applicable Sanctions.”
(v)Section 5.01(b) is amended to replace the text “the U.S. Treasury Department
Office of Foreign Assets Control” with the text “OFAC”.
(w)Section 5.01(h) is amended to replace the text “Termination Date” with the
text “latest Termination Date”.
(x)Section 5.01(g) is amended (A) to replace the text “; and” at the end of
subsection (ix) with the text “;”, (B) to add the following new subsection (x)
immediately after subsection (ix): “(x) promptly upon the occurrence of a
Reportable Compliance Event, notice of such occurrence;




--------------------------------------------------------------------------------

6



and”, and (C) to replace the text “(x)” at the beginning of the existing
subsection (x) with the text “(xi)”.
(y)Section 5.01 is amended to add the following subsection (k) immediately after
subsection (j):
“(k)    Compliance with Anti-Corruption Laws and Sanctions. (i) Maintain in
effect and enforce, and cause the other Covered Entities to maintain in effect
and enforce, policies and procedures reasonably designed to ensure compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities, and (ii) comply, and cause the other Covered
Entities to comply, in all material respects with Anti-Corruption Laws and
Sanctions applicable to it or its property.”
(z)Section 5.03 is amended to add the following subsection (h) immediately after
subsection (g):
“(h)     Compliance with Anti-Corruption Laws and Sanctions. Request any
Borrowing, or use, or permit any of the other Covered Entities and its or their
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, (iii) for the purpose of unauthorized funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Country, or (iv) in any manner that would result in the violation of
any Sanctions applicable to, or the imposition of any Sanctions on, any Covered
Entity or, to the knowledge of such Borrower, any other party hereto.”
(aa)Section 8.08(h) is amended to replace both occurrences of the text “a
Defaulting Lender” appearing in the first sentence therein with the text “a
Defaulting Lender or a Non-Approving Lender”.
(ab)Section 8.08(h) is further amended to replace the last sentence therein with
the following:
“Notwithstanding the foregoing, no Lender shall make any assignment at any time
pursuant to this subsection (h) if, at such time, (i) an Event of Default or
Unmatured Default has occurred and is continuing, (ii) any Borrower has not
satisfied all of its obligations hereunder with respect to such Lender, (iii)
such replacement of such Lender is not acceptable to the Administrative Agent,
the Fronting Banks and the Swing Line Lenders, as applicable, pursuant to
subsection (b)(iii) above or (iv) in the case of any assignment resulting from a
Lender becoming a Non-Approving Lender, the applicable assignee has not
consented to the applicable amendment, waiver or consent.”




--------------------------------------------------------------------------------

7



(ac)Schedule I (List of Commitments and Lending Offices) to the Credit Agreement
is amended and restated in its entirety by Schedule I hereto.
(ad)A new Schedule VIII (Termination Dates of the Lenders) to the Credit
Agreement is added by inserting Schedule VIII hereto immediately after Schedule
VII to the Credit Agreement.
Section 2. Commitment Decrease.
(a)Pursuant to Section 2.06(a) of the Credit Agreement, the Borrowers request
the permanent reduction, effective as of the Amendment Date, of unused
Commitments in an aggregate amount equal to $1,000,000,000. The Commitments of
all Lenders shall be reduced ratably in proportion to the amount of such
reduction.
(b)Subject to the satisfaction of the conditions precedent set forth in Section
4 below, the Borrowers, the Administrative Agent, the Fronting Banks, the Swing
Line Lenders and each Lender party hereto (including each New Extension Lender)
agree that on the Amendment Date Schedule I to the Credit Agreement is amended
and restated in its entirety by Schedule I hereto.
Section 3. New Extension Lenders. Subject to the satisfaction of the conditions
precedent set forth in Section 4 below:
(a)Each Lender party to this Amendment that is not a party to the Credit
Agreement (each, a “New Extension Lender”) extends to the Borrowers, on the
Amendment Date, such New Extension Lender’s Commitment in the amount designated
for such New Extension Lender as set forth on Schedule I hereto, such Commitment
being made on a several, and not joint and several, basis and subject to the
terms and conditions set forth in the Amended Credit Agreement. Each New
Extension Lender agrees that, upon the Amendment Date, such New Extension Lender
will be a Lender for all purposes of the Amended Credit Agreement and the other
Loan Documents (as defined in the Amended Credit Agreement), and such New
Extension Lender will promptly perform in accordance with the terms thereof all
obligations and requirements which are required to be performed by a Lender
under the Amended Credit Agreement and the other Loan Documents (as defined in
the Amended Credit Agreement). Each New Extension Lender represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Amended Credit Agreement,
(ii) it meets all the requirements to be an assignee under Section 8.08(b)(iii),
(v) and (vi) of the Amended Credit Agreement (subject to such consents, if any,
as may be required under Section 8.08(b)(iii) of the Amended Credit Agreement),
(iii) from and after the Amendment Date, it shall be bound by the provisions of
the Amended Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its Commitment and either
it, or the Person exercising discretion in making its decision to acquire such
Commitment, is experienced in acquiring assets of such type, (v) it has received
a copy of the Credit Agreement and this Amendment, and has received or has been
accorded the opportunity to receive copies of the financial statements referred
to in Section 4.01(g) of the Amended Credit Agreement and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Amendment and to extend its Commitment, and (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and




--------------------------------------------------------------------------------

8



information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to extend its Commitment to the
Borrowers pursuant to the terms of this Amendment and the Amended Credit
Agreement. Each New Extension Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents (as defined in the Amended Credit Agreement). Each New
Extension Lender has submitted to the Administrative Agent an Administrative
Questionnaire duly completed by such New Extension Lender to be used and relied
upon by the Administrative Agent for all purposes of the Amended Credit
Agreement.
(b)The Administrative Agent, each Fronting Bank and each Swing Line Lender
consent to the execution and delivery by each New Extension Lender of this
Amendment.
(c)Simultaneously with the effectiveness of this Amendment and notwithstanding
any provisions of Section 2.06(b)(iii) of the Credit Agreement to the contrary,
the Commitments of each of the Lenders, the outstanding amount of all Pro-Rata
Advances and the participations of the Lenders in outstanding Letters of Credit
and outstanding Swing Line Advances shall be reallocated among the Lenders in
accordance with their respective Percentages (determined in accordance with the
amount of each Lender’s Commitment set forth on Schedule I hereto). In order to
effect such reallocations, each New Extension Lender and each other Lender whose
Commitment as set forth on Schedule I hereto is in an amount that exceeds the
amount of its “Commitment” under the Credit Agreement (each an “Assignee
Lender”) shall be deemed to have purchased all right, title and interest in, and
all obligations in respect of, the Commitments of the Lenders whose Commitments
as set forth on Schedule I hereto are less than their respective “Commitments”
under the Credit Agreement (each an “Assignor Lender”), so that the Commitments
of each Lender will be as set forth on Schedule I hereto. Such purchases shall
be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions without the payment of any related
assignment fee, and, except for any requested replacement promissory notes to be
provided to the Assignor Lenders and Assignee Lenders in the principal amounts
of their respective Commitments (or, if less, in the case of any such promissory
note payable by a Borrower, such Assignor Lender’s or Assignee Lender’s pro rata
share (based on the Commitments of all Lenders) of such Borrower’s Borrower
Sublimit), no other documents or instruments shall be, or shall be required to
be, executed in connection with such purchases and assignments (all of which are
hereby waived). The Assignor Lenders and Assignee Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.
Section 4. Conditions to Effectiveness of this Amendment. This Amendment shall
be effective as of the date hereof when and if (such date being the “Amendment
Date”) the following conditions are satisfied:
(a)The Administrative Agent shall have received the following, each dated as of
the Amendment Date (except for the financial statements referred to in
clause (v) below), in form and substance satisfactory to the Administrative
Agent and with one copy for each Swing Line Lender, each Fronting Bank and each
Lender:




--------------------------------------------------------------------------------

9



(i)    Counterparts of this Amendment, duly executed by each of the Borrowers,
the Swing Line Lenders, the Fronting Banks, Lenders constituting Majority
Lenders and each New Extension Lender, and all Notes (if any) requested by the
Lenders pursuant to Section 2.18(d) of the Amended Credit Agreement, duly
completed and executed by each Borrower and payable to such Lenders;
(ii)    Certified copies of (A) the resolutions of the Board of Directors of
each Borrower approving this Amendment (including the extension of the
Termination Date of any Lender), the Amended Credit Agreement, and the other
Loan Documents (as defined in the Amended Credit Agreement) being executed and
delivered in connection with this Amendment to which such Borrower is, or is to
be, a party and (B) all documents evidencing any other necessary corporate
action with respect to this Amendment (including the extension of the
Termination Date of any Lender), the Amended Credit Agreement, and such Loan
Documents (as defined in the Amended Credit Agreement);
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Amendment and each other Loan Document (as
defined in the Amended Credit Agreement) being executed and delivered in
connection with this Amendment to which such Borrower is, or is to become, a
party and the other documents to be delivered hereunder; (B) that attached
thereto are true and correct copies of the Organizational Documents of such
Borrower, in each case as in effect on such date, and (C) that attached thereto
are true and correct copies of all governmental and regulatory authorizations
and approvals (including such Borrower’s Approval) required for the due
execution, delivery and performance by such Borrower of this Amendment, the
Amended Credit Agreement, and each other Loan Document (as defined in the
Amended Credit Agreement) being executed and delivered in connection with this
Amendment to which such Borrower is, or is to become, a party;
(iv)     A certificate of an Authorized Officer of each Borrower stating that
both before and after giving effect to this Amendment (including the extension
of the Termination Date of any Lender) (A) no event has occurred and is
continuing that constitutes an Event of Default or an Unmatured Default and (B)
all representations and warranties made by such Borrower in the Amended Credit
Agreement are true and correct in all material respects, except for those made
specifically as of another date, in which case such representations and
warranties shall be true as of such other date;    
(v)     Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment Date
will be deemed to have been delivered under this clause (v));
(vi)    An opinion of Gina K. Gunning, Esq., Associate General Counsel of FE and
counsel for the Borrowers, substantially in the form of Exhibit A hereto;
(vii)    An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrowers, substantially in the form of Exhibit B hereto;




--------------------------------------------------------------------------------

10



(viii)    A favorable opinion of King & Spalding LLP, special New York counsel
for the Administrative Agent, substantially in the form of Exhibit C hereto; and
(ix)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may reasonably request, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b)The Borrowers shall have paid all of the fees payable in accordance with the
2014 Amendment Fee Letters.
(c)The Administrative Agent shall have received a copy of a letter agreement,
dated as of March 31, 2014, among the Borrowers, the Administrative Agent and
any “Lender” (as defined in the Credit Agreement) party to the Credit Agreement
that will not be a Lender under the Amended Credit Agreement, evidencing the
termination of the “Commitment” (as defined in the Credit Agreement) of such
“Lender”.
(d)Each of the representations and warranties in Section 5 of this Amendment
shall be true and correct before and after giving effect to this Amendment.
Section 5. Representations and Warranties. Each Borrower represents and warrants
that (i) the representations and warranties of such Borrower contained in
Section 4.01 of the Amended Credit Agreement (with each reference therein to
“this Agreement”, “hereunder” and words of like import referring to the Credit
Agreement being deemed to be a reference to the Amended Credit Agreement and
each reference therein to “Loan Document” and words of like import being deemed
to be a reference that includes this Amendment, the Amended Credit Agreement,
the 2014 Amendment Fee Letters and the Notes delivered under Section 4(a)(i))
are true and correct on and as of the Amendment Date as though made on and as of
the Amendment Date (other than, as to any such representation or warranty that
by its terms refers to a specific date other than the Amendment Date, in which
case, such representation and warranty shall be true and correct as of such
specific date); and (ii) no event has occurred and is continuing, or would
result from the execution, delivery or performance by such Borrower of this
Amendment or the performance by such Borrower of the Amended Credit Agreement
that constitutes an Event of Default or an Unmatured Default with respect to
such Borrower.
Section 6. Effect on the Loan Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of any right, power or remedy of any Lender, Swing Line
Lender or Fronting Bank or the Administrative Agent under the Credit Agreement
or any other Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document. Except as expressly set forth
herein, each of the Credit Agreement and the other Loan Documents is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall constitute a Loan Document and shall be
binding on the parties hereto and their respective successors and permitted
assigns under the Amended Credit Agreement. Upon and after the execution of this
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference




--------------------------------------------------------------------------------

11



in the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement.
Section 7.    Costs, Expenses and Taxes. Each Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, each Fronting Bank and each Swing Line Lender in connection with the
preparation, execution, delivery and syndication administration of this
Amendment and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out‑of‑pocket expenses of counsel for the
Administrative Agent, the Fronting Banks and the Swing Line Lenders with respect
thereto and with respect to advising the Administrative Agent, the Fronting
Banks and each Swing Line Lender as to their rights and responsibilities under
this Amendment. Each Borrower further agrees to pay on demand all reasonable
out-of-pocket costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses of counsel), incurred by the Administrative
Agent, the Fronting Banks, the Swing Line Lenders and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Amendment, the Amended Credit Agreement and the other
documents to be delivered hereunder, including, without limitation, counsel fees
and expenses in connection with the enforcement of rights under this Section.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
Section 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
If you agree to the foregoing, please evidence such agreement by (i) executing
and returning one counterpart of this Amendment by facsimile or e-mail to
Meredith Jetton (fax no. 212-556-2222; e-mail mjetton@kslaw.com) and (ii)
executing and returning five original counterparts to this Amendment by
overnight mail to King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, Attention: Meredith Jetton.
[Remainder of page intentionally left blank.]






Very truly yours,


FIRSTENERGY SOLUTIONS CORP.




By /s/ Steven R. Staub            
Steven R. Staub
Vice President and Treasurer






ALLEGHENY ENERGY SUPPLY COMPANY, LLC




By /s/ Steven R. Staub            
Steven R. Staub
Vice President and Treasurer








































The undersigned hereby agree to the foregoing:




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as a Fronting
Bank and as a Swing Line Lender






By /s/ Peter Christensen            
Name: Peter Christensen
Title: Vice President




BANK OF AMERICA, N.A., as a Lender, as a Fronting Bank and as a Swing Line
Lender






By /s/ Jerry Wells            
Name: Jerry Wells
Title: Vice President




THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as a Fronting Bank






By /s/ Andrew N Taylor        
Name: Andrew N Taylor
Title: Vice President


Goldman Sachs Bank USA, as a Lender






By /s/ Mark Walton            
Name: Mark Walton
Title: Authorized Signatory




KeyBank National Association, as a Lender and as a Fronting Bank






By /s/ Sherrie I. Manson            
Name: Sherrie I. Manson
Title: Senior Vice President


BARCLAYS BANK PLC, as a Lender,






By /s/ Alicia Borys            
Name: Alicia Borys
Title: Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By /s/ Vipul Dhadda            
Name: Vipul Dhadda
Title: Authorized Signatory


By /s/ Jean-Marc Vauclair        
Name: Jean-Marc Vauclair
Title: Authorized Signatory


MIZUHO BANK, LTD., as a Lender






By /s/ Leon Mo            
Name: Leon Mo
Title: Authorized Signatory




SUMITOMO MITSUI BANKING CORPORATION, as a Lender






By /s/ James D. Weinstein        
Name: James D. Weinstein
Title: Managing Director


The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender and as a Fronting Bank






By /s/ Jeffrey Fesenmaier        
Name: Jeffrey Fesenmaier
Title: Director




THE BANK OF NOVA SCOTIA, as a Lender and a Fronting Bank






By /s/ Thane Rattew        
Name: Thane Rattew
Title: Managing Director




Citibank, N.A., as a Lender and as a Fronting Bank






By /s/ Anita J. Brickell        
Name: Anita J. Brickell
Title: Vice President




ROYAL BANK OF CANADA, as a Lender






By /s/ Rahul D. Shah            
Name: Rahul D. Shah
Title: Authorized Signatory






MORGAN STANLEY BANK, N.A., as a Lender






By /s/ Michael King        
Name: Michael King
Title: Authority Signatory




BNP PARIBAS, as a Lender




By /s/ Denis O’Meara            
Name: Denis O’Meara
Title: Managing Director


By /s/ Roberto Impeduglia            
Name: Roberto Impeduglia
Title: Vice President




The Bank of New York Mellon, as a Lender






By /s/ Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President




U.S. Bank, N.A., as a Lender






By /s/ Eric J. Cosgrove        
Name: Eric J. Cosgrove
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender






By /s/ Christian S. Brown        
Name: Christian S. Brown
Title: Senior Vice President




CoBank, ACB, as a Lender






By /s/ Josh Batchelder            
Name: Josh Batchelder
Title: Regional Vice President




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By /s/ Dixon Schultz            
Name: Dixon Schultz
Title: Managing Director




By /s/ Michael Willis            
Name: Michael Willis
Title: Managing Director




Canadian Imperial Bank of Commerce, New York Branch as a Lender




By /s/ Anju Abraham            
Name: Anju Abraham
Title: Authorized Signatory




By /s/ Robert Casey            
Name: Robert Casey
Title: Authorized Signatory




Banco Bilbao Vizcaya Argentaria S.A.,
New York Branch
as a Lender [and as a Fronting Bank]




By /s/ Luca Sacchi        
Name: Luca Sacchi
Title: Managing Director




By /s/ Nurys Maleki        
Name: Nurys Maleki
Title: Vice President
Global Trade Finance






SANTANDER BANK, N.A., as a Lender






By /s/ William Maag            
Name: William Maag
Title: Senior Vice President




THE HUNTINGTON NATIONAL BANK,
as a Lender






By /s/ Lori Cummins-Meyer            
Name: Lori Cummins-Meyer    
Title: Vice President














--------------------------------------------------------------------------------




SCHEDULE I




List of Commitments and Lending Offices




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$66,666,666.65
1111 Fannin, 10th Floor
Houston, TX 77002-6925


Account Manager: Leslie Hill
Phone: (713) 750-2318
Fax: (713) 427-6307
Email: Leslie.D.Hill@chase.com
Same as Domestic Lending Office
 
 
 
 
The Royal Bank of Scotland plc
$63,333,333.65
600 Washington Boulevard,
Stamford, Connecticut 06901


Contact: John Ferrante
Phone: (203) 897-7623
Fax: (203) 873-5300
Email: John.Ferrante@rbs.com
Group Email: gbmnaagency@rbs.com
Same as Domestic Lending Office
 
 
 
 
Bank of America, N.A.
$66,666,666.60
104 N Tryon Street, Floor 17
Charlotte, NC 28155-0001


Contact: Mike Mason
Phone: (980) 683-1839
Fax: (980) 233-7196
Email: Michael.Mason@baml.com
Same as Domestic Lending Office
 
 
 
 
Barclays Bank PLC
$75,000,000.00
745 Seventh Avenue
New York, NY 10019


Contact:
Phone: (1) 201 499 0040
Fax: (1) 972 535 5728
Email: 19725355728@tls.ldsprod.com
Same as Domestic Lending Office
 
 
 
 
Citibank, N.A.
$66,666,666.60
399 Park Avenue, 16th Floor 5
New York, NY 10043


Contact: Loan Administration
Phone: (302) 894-6053
Fax: (212) 994-0847
Email: GLOriginationOps@citi.com
Same as Domestic Lending Office
 
 
 
 





--------------------------------------------------------------------------------

2

Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
KeyBank National Association
$75,666,666.65
124 Public Square
Cleveland, OH 44114


Contact: Yvette Dyson-Owens
Phone: (216) 689-4815
Email: Yvette_M_Dyson-Owens@KeyBank.com
Same as Domestic Lending Office
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$66,666,666.60
1251 Avenue of the Americas
New York, NY 10020-1104


Contact: Mr. Jamie Velez
Phone: (201) 413-8586
Fax: (201) 521-2304
Same as Domestic Lending Office
 
 
 
 
The Bank of Nova Scotia
$66,666,666.60
720 King Street W – 2nd floor
Toronto, ON, Canada M5V 2T3


Contact: Amanda Seuradge
Phone: (416) 649-4066
Fax: (212) 225-5079
Email: amanda.seuradge@scotiabank.com
Same as Domestic Lending Office
 
 
 
 
Goldman Sachs Bank USA
$135,000,000.00
200 West Street
New York, NY 10282


Contact: Operations
Phone: (212) 902-1099
Fax: (212) 977-3966
Email: gs-sbd-admin-contacts@ny.email.gs.com
Same as Domestic Lending Office
 
 
 
 
Morgan Stanley Bank, N.A.
$65,000,000.00
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111


Phone: (443) 627-4355
Fax: (718) 233-2140
Email: msloanservicing@morganstanley.com


with a copy to:


1300 Thames Street
Baltimore, MD 21231


Phone: (443) 627-4355
Fax: (718) 233-2140
Email: msloanservicing@morganstanley.com
Same as Domestic Lending Office





--------------------------------------------------------------------------------

3

Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
Credit Suisse AG, Cayman Islands Branch
$74,000,000.00
Eleven Madison Avenue
New York, NY 10010


Contact: Vijaykumar Kalji
Phone: +91 20 6673 4371
Fax: (866) 469-3871
Email: vijaykumar.kalji@credit-suisse.com
Same as Domestic Lending Office
 
 
 
 
BNP Paribas
$65,000,000.00
787 Seventh Avenue
New York, NY 10019


Contact: Denis O’Meara
Phone: (212) 471-8108
Fax: (212) 841-2745
Email: denis.omeara@us.bnpparibas.com
Same as Domestic Lending Office
 
 
 
 
Royal Bank of Canada
$65,000,000.00
Three World Financial Center, 5th Floor
New York, NY 10281


Contact: Manager, Loans Administration
Phone: (212) 428-6322
Fax: (212) 428-2372
Same as Domestic Lending Office
 
 
 
 
Mizuho Bank, Ltd.
$68,999,999.85
1251 Avenue of the Americas
New York, NY 10020
Same as Domestic Lending Office
 
 
 
 
Sumitomo Mitsui Banking Corporation
$67,666,666.80
277 Park Avenue, 6th Floor
New York, NY 10172


Contact: Delma Mitchell
Phone: (212) 224-4387
Fax: (212) 224-4391
Email: Delma_C_Mitchell@smbcgroup.com


Same as Domestic Lending Office
 
 
 
 
U.S. Bank, N.A.
$55,666,666.60
National Corporate Banking
CN-OH-W8
425 Walnut Street, 8th Floor
Cincinnati, OH 45202


Contact: Eric Cosgrove
Phone: (513) 632-3033
Fax: (513) 632-2068
Email: eric.cosgrove@usbank.com
Same as Domestic Lending Office





--------------------------------------------------------------------------------

4

Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
PNC Bank, National Association
$55,666,666.60
249 First Avenue
Pittsburgh, PA 15222


Contact: Maja Kuljic
Phone: (440) 546-7364
Fax: (877) 728-2851
Email: Pacticipationla8brv@pnc.com
Same as Domestic Lending Office
 
 
 
 
The Bank of New York Mellon
$55,666,667.00
1 Wall Street, 19th Floor
New York, NY 10286


Contact: Amber Mierek
Phone: (315) 765-4300
Fax: (315) 765-4782
Email: amber.mierek@bnymellon.com
Same as Domestic Lending Office
 
 
 
 
Canadian Imperial Bank of Commerce, New York Agency
$40,000,000.00
425 Lexington Avenue, 4th Floor
New York, NY 10017


Contact: Angela Tom
Phone: (416) 542-4446
Fax: (905) 948-1934
Email: Angela.Tom@cibc.ca
Same as Domestic Lending Office
 
 
 
 
Credit Agricole Corporate and Investment Bank
$50,999,999.80
1301 Avenue of the Americas
New York, NY 10019


Contact: Dixon Schultz
Phone: (713) 890-8607
Fax: (713) 890-8668
Email: dixon.schultz@ca-cib.com
Same as Domestic Lending Office
 
 
 
 
CoBank, ACB
$52,333,333.40
5500 South Quebec Street
Greenwood Village, CO 80111


Contact: Jisun Lee
Phone: (303) 694-5938
Fax: (303) 740-4021
Email: agencybank@cobank.com
Same as Domestic Lending Office
 
 
 
 
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
$40,000,000.00
1345 Avenue of the Americas
45th Floor
New York, NY 10105


Contact: C&I Banking
Phone: (212) 728-2382
Fax: (212) 333-2926
Email: cibny@grupobbva.com
Same as Domestic Lending Office





--------------------------------------------------------------------------------

5

Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
Santander Bank, N.A.
$40,000,000.00
75 State Street
Boston, MA 02109


Contact: Jennifer Heil
Phone : (610) 378-6661
Fax : (484) 338-2831
Email : participations@santander.us
Same as Domestic Lending Office
 
 
 
 
The Huntington National Bank
$21,666,666.60
41 South High Street
Columbus, OH 43215


Contact: Shefali Patel
Phone: (614) 480-5677
Fax: (614) 480-2249
Email: Shefali.patel@huntington.com
Same as Domestic Lending Office
 
 
 
 
TOTAL
1,500,000,000.00
 
 











--------------------------------------------------------------------------------




SCHEDULE VIII




Termination Dates of the Lenders


Lender
Termination Date
The Royal Bank of Scotland plc
March 31, 2019
JPMorgan Chase Bank, N.A.
March 31, 2019
Goldman Sachs Bank USA
March 31, 2019
KeyBank National Association
March 31, 2019
Barclays
March 31, 2019
Credit Suisse AG, Cayman Islands Branch
March 31, 2019
Mizuho Bank, Ltd.
March 31, 2019
Sumitomo Mitsui Banking Corporation
March 31, 2019
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
March 31, 2019
The Bank of Nova Scotia
March 31, 2019
Citibank, N.A.
March 31, 2019
Bank of America, N.A.
March 31, 2019
Royal Bank of Canada
March 31, 2019
Morgan Stanley Bank, N.A.
March 31, 2019
BNP Paribas
March 31, 2019
The Bank of New York Mellon
March 31, 2019
U.S. Bank N.A.
March 31, 2019
PNC Bank, National Association
March 31, 2019
CoBank, ACB
March 31, 2019
Credit Agricole Corporate and Investment Bank
March 31, 2019
Canadian Imperial Bank of Commerce, New York Branch
March 31, 2019
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
March 31, 2019
Santander Bank, N.A.
March 31, 2019
The Huntington National Bank
March 31, 2019







